Norval, J.
I dissent from the propositions that a respondent in quo warranto is not entitled, as a matter of right, to have the issues of fact determined by a jury, and that such *33cause can properly be tried to a referee, without the consent of parties. The guaranty of the right of trial by jury is contained in both the first and last constitutions of this state in specific language. By section 6, article 1, of our present constitution, it is provided, that “the right of trial by jury shall remain inviolate,” and the identical language is to be found in the fifth section of the declaration of rights of the state constitution of 1866. This constitutional provision did not extend the right to a jury trial, but merely preserved or secured it in civil and criminal cases where it had before existed, or where the right was recognized by the common law. (Sharmer v. McIntosh, 43 Neb. 509; Kuhl v. Pierce County, 44 Neb. 584; Omaha Fire Ins. Co. v. Thomson, 50 Neb. 580; Yager v. Exchange Nat. Bank of Hastings, 52 Neb. 321.) In Kuhl v. Pierce County, supra, Ragan, C., speaking for the court, observed: “Section 6 of the bill of rights provides that the right of trial by jury shall remain inviolate. This is a constitutional guaranty that the right of trial by jury shall remain as it did prior to the adoption of the constitution of 1875. Without going into a history of this provision, it is sufficient to say that at the time of the adoption of the present constitution the right of trial by jury was guarantied by the constitution of the state to its citizens substantially as the right existed at ■ common law. * * * The spirit of the constitution and laws of this state seems to be this; that, if an issue of fact arise in an action equitable in its nature, such issue of fact is triable to the court; but if the issue of fact arise in a purely legal action then the issue of fact is triable to a jury.” (Vide Hagany v. Cohnen, 29 O. St. 82; Davis v. Morris, 36 N. Y. 569; Byers v. Commonwealth, 42 Pa. St. 89; Plimpton v. Town of Somerset, 33 Vt. 283; Ross v. Irving, 14 Ill. 171.)
In Davis v. Morris, supra, the court of appeals of New York, in considering a provision in the constitution of that state relating to jury trials similar to our own, said: “At the time of the adoption of the constitution all cases *34■at common law were tried by jury. It follows that any party has the right to have any snch action so tried at the present time, and that he cannot be deprived of this right if defendant, by the plaintiff including in his complaint a statement of fact arising out of the same transaction showing a right of recovery in. equity. * * * The right founded upon the common law must be tried by jury, and it would seem to'follow necessarily that the entire cause must be so tried, as no provision is made for two trials of the issues joined in the same action. It would follow that when a plaintiff moved the trial of a cause at special term, and the defendant demanded that it be tried by jury, that the judge must determine whether any of the grounds upon'which a recovery was sought were such as at the adoption of the constitution were redressed solely by an action at law, and if so should direct the cause to be tried by jury at a circuit, or, at all events, should refuse to try the cause without a jury.”
The writer has sufficiently familiarized himself with the history of quo warranto and the adjudications of the courts of England to be able to assert, without fear of successful contradiction, that the invariable practice at common law in informations in the nature of quo warranto and in writs of quo warranto was to try disputed issues of fact to a jury. During the fourth year of King George I. a jury was awarded upon the trial of a quo warranto proceeding in Rex v. Bennett, 1 Strange 101, and the same practice obtained in Rex v. Ellis, 2 Strange 995; Neville v. Payne, 1 Cro. Eliz. 304; King v. Jones, 8 Mod. 201. In the reign of King Charles II., Rex v. Higgins, 1 Vent. 366, an action of quo warranto, was tried to a jury. (Vide Rex v. Phillips, 1 Burr. 292; Rex v. Malden, 4 Burr. 2135; King v. Mayor of London, 1 Show. 274; King v. Carpenter, 2 Show. 47; King v. Pool, 2 Barn. 93; King v. Bingham, 2 East 308.) After diligent search I have been unable to find a single case in the English reports where a jury was denied to try an issue of fact in quo warranto, while a multitude of decisions are to be found in those *35reports in which a jury was called in quo warranto proceedings. These considerations alone would justify the assertion that at common law a respondent in a proceeding like the present had the undoubted right to insist upon a jury trial. But we are not without an express adjudication upon the subject. In 1749 (King v. Bridge, 1 W. Bl. 46) it was ruled that disputed questions of fact arising in an information in the nature of quo warranto must be submitted to a jury. (Vide King v. Duke of Richmond, 6 Term 560; King v. Whitechurch, 8 Mod. 211; King v. Harwood, 2 East 177.)
The practice in this state, prior to the adoption of the present constitution, was, it seems, to call a jury in quo warranto. (Kane v. People, 4 Neb. 509.) And the same rule obtained elsewhere. (State v. Tudor, 5 Day [Conn.] 329; People v. Rensselaer & S. R. Co., 15 Wend. [N. Y.] 113; Tuscaloosa Scientific & Art Ass'n v. State, 58 Ala. 54.).
In People v. Doesburg, 16 Mich. 133, it was decided that when an issue of fact is to be tried in quo warranto, it is not in the power of the court to deprive either party of the right to a trial by a jury against his consent.
In State v. Allen, 5 Kan. 213, which was a proceeding in the supreme court in quo Avarranto, a jury trial was awarded the defendant without deciding whether he was entitled thereto as a matter of strict right, the court saying: “At common law, in a proceeding in quo warranto, the respondent was probably entitled to a jury for the trial of questions of fact. (People v. Doesburg, 16 Mich. 133; Angell & Ames, Corporations 741 and notes; State v. Messmore, 14 Wis. 125; 3 Stephens, Nisi Prius 2429 et seq.; People v. Richardson, 4 Cow. [N. Y.] 97 and note a.) If the respondent at common law was in such cases entitled to a jury tidal, the defendant in a civil action, in the nature of a proceeding in quo warranto, is probably still entitled to a jury trial. (Bill of Rights, Constitution sec. 5; State v. Sheriff of Lyon County—decided at the January term of this court, 1868, but not yet reported; Work v. State, 2 O. St. 296; Greene v. Briggs, 1 Curtis [U. S. C. C.] 311.)”
*36Reynolds v. State, 61 Ind. 392, was an information by the prosecuting attorney to test the right of the respondent to hold a public office. The defendant demanded a jury trial. The request having' been overruled by the circuit court, that decision was reversed by the supreme court, that tribunal holding that either party to such a proceeding is entitled, as of right, to a trial by jury.
State v. Messmore, 14 Wis. 125, was an original information in the supreme court in the nature of a quo warranto, in which the attorney general demanded a jury to determine the issues of fact. His request was granted. Dixon, C. J., speaking for the court, said: “The action is an important one. Although civil in form, it is in every other respect just what it was at common law— a public prosecution. The usurpation of an office, though it involves private rights and interests, has always been regarded as a public offense. The remedy is still by action in the name of the state. It is instituted and conducted by the attorney general under his official oath and responsibility. * * * For these reasons, we think a jury should be called in this court.”
Nrhile there is some conflict in the decision® in this country as to the right to have an issue of fact joined in quo warranto tried by a jury, the weight of the adjudications, as the writer conceives, confirms such right. (See Paine, Elections sec. 903; Commonwealth v. Walter, 83 Pa. St. 105; Commonwealth v. Allen, 10 Pa. St. 465; Commonwealth v. Delaware & Henderson Land Co., 43 Pa. St. 295; State v. Burnett, 2 Ala. 140; Buckman v. State, 34 Fla. 48; Van Dorn v. State, 34 Fla. 62; Bradford v. Territory, 1 Okl. 366; People v. Albany & S. R. Co., 57 N. Y. 161; People v. Van Slyck, 4 Cow. [N. Y.] 297; People v. Havird, 2 Ida. 498.)
Sections 280 and 281 of the Code of Civil Procedure are invoked in the majority opinion to sustain the proposition that the respondent was not entitled to a jury trial. Said sections being upon the statute book when the present constitution was adopted were modified by the *37provision of the fundamental law, which guarantied to the people of this state the right of trial by jury as it existed at common law. The principle that legislative enactments may be repealed or modified by the subsequent adoption of a constitution containing a provision repugnant thereto was recognized and applied in Moore v. State, 53 Neb. 831.
In Mayer v. Wilkinson, 52 Neb. 764, it was asserted that on a trial of an issue of fact on an application for mandamus, a jury trial is not demandable as a matter of right. The writer had no part in that opinion. What is there said upon the subject was not essential to a decision of the case, since the court had already reached the conclusion that a reversal of the judgment should be entered because the trial was had at chambers in vacation.
I am firmly convinced that the constitution was violated in the present case in refusing the respondent a jury trial when he made demand therefor. Moreover, the denial of such right is in violation of rules 14-16 promulgated by this court. {52 Neb. xiv.) The first of these provides that whenever an issue of fact is presented for trial in an original action, a commission, consisting of two electors of the state aj>pointed by the court, will select such number of persons having the qualification of jurors in the district court as may be designated in the order of appointment, and that a venire will be issued by the clerk for the persons so chosen. Rule 15 inakes provision for the challenges of jurors, and rule 16 declares: “The jurors summoned or called as above provided, or such of them as are not set aside or challenged as will make up the number of twelve, shall constitute the jury for the trial of said issue of fact.” This proceeding was instituted in this court, and, under the foregoing rules, the issue of fact tendered was triable to a jury.
There was no power to appoint a referee to try this cause against the objection of either party, and the order of reference was in violation of the right of trial by jury guarantied by the constitution. The writ of quo warranto *38and information in the nature of quo warranto were both common-law remedies. (3 Bl. Com. 262; Bradford v. Territory, 1 Okl. 366; Commonwealth v. Cullen, 53 Am. Dec. [Pa.] 450.) This court has held by an unbroken line of decisions that under the provisions of our Code of Civil Procedure a purely legal action cannot be referred without the consent of parties, for the reason it is the right of either party in such cause to demand a trial by jury of an issue of fact. (Mills v. Miller, 3 Neb. 94; Lamaster v. Scofield, 5 Neb. 148; Kinkaid v. Hiatt, 24 Neb. 562; Kuhl v. Pierce County, 44 Neb. 584.) Numerous decisions of other courts affirm the same doctrine. (McMartin v. Bingham, 27 Ia. 234; Grim v. Norris, 19 Cal. 140; American Saw Co. v. First Nat. Bank, 58 N. J. L. 438; Tunison v. Snover, 56 N. J. L. 41; Thayer v. McNaughton, 117 N. Y. 111; Untermyer v. Beinhauer, 105 N. Y. 521; Camp v. Ingersol, 86 N. Y. 433; McMaster v. Booth, 4 How. Pr. [N. Y.] 427; Andrus v. Home Ins. Co. of New York, 73 Wis. 642.)
•It will not be claimed that quo warranto is an equitable proceeding; and if it be true, as the majority opinion argues, that it is not a criminal proceeding, then it must be a legal remedy, and hence this court was powerless to send the cause to a referee for trial without the consent of both parties. The conclusion that I have reached makes the expression of an opinion upon the other questions considered by my associates wholly unnecessary.